Citation Nr: 1500653	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-23 635	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from August 2002 to March 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned in August 2011, and a transcript of that hearing has been associated with the Veteran's claims file.  The Board, in pertinent part, remanded the issue remaining on appeal for additional development in March 2014.

During the pendency of this appeal, a September 2014 rating decision granted service connection for a back disability, a bilateral elbow disability, a bilateral ankle disability, and a left shoulder disability.  As that constitutes a full grant of benefits sought on appeal with respect to those claims, they are no longer before the Board. Therefore, the only issue remaining on appeal is entitlement to service connection for a right shoulder disability.  


FINDING OF FACT

A chronic right shoulder disability did not have its onset in service or for many years thereafter; and, the competent and credible evidence fails to relate any current right shoulder disability to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met. 38 C.F.R. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  An April 2008 VA letter fulfilled all notice requirements. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in evidence.  The development requested on remand in March 2014 has been substantially completed.  The Veteran was provided VA examinations for his service connection claim in May 2008 and July 2014.  The examiners obtained a complete complaint history from the Veteran and provided a thorough physical examination, including the appropriate testing.  Rationale was provided to support the negative findings.  The examinations of record are adequate for adjudicating the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran provided testimony concerning this issue at a Board hearing in August 2011.  The issues on appeal were explained to him at that time and suggestions as to the submission of evidence to substantiate the claims were provided.  Information was also elicited from the Veteran concerning the nature and etiology of his right shoulder disability, to include history of treatment.  

There has been substantial compliance with all pertinent laws and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

II. Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  However, that does not create a presumption of service connection for a combat veteran's alleged disability, and claimants are required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent evidence.  Collette v. Brown, 82 F.3d 389 (1996).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Arthritis is a chronic disease for presumptive service connection purposes.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that service connection for a right shoulder disability is warranted.  He has asserted that it began in active service.

The Veteran's service treatment records (STRs) include a November 2002 medical report which found he was qualified for Airborne training.  The available records do not include an enlistment examination report, however, there is no indication of any pre-existing right shoulder disability.  Records do not show any complaints of, or treatment for, right shoulder-related issues.

A May 2008 general VA examination report noted complaints of bilateral shoulder discomfort, which the Veteran stated started in 2006 after doing push-ups.  The Veteran related that at the time of the examination he just felt that his arms were weaker, and that his right shoulder occasionally hurt with reaching movements.  The Veteran was unable to describe right shoulder details.  He denied experiencing any flare-ups or incapacitating episodes, or taking any medicine for his right shoulder disability.  The examiner opined that the right shoulder was stable and did not recommend any treatment for it.  Upon physical examination, the examiner noted that the range of motion in the Veteran's right shoulder was normal and that there was no pain.  The examiner concluded that the examination was normal, and that the Veteran had shoulder pain.  The examiner noted that besides not being able to run more than two miles, the Veteran had no other physical limitations.  

VA treatment records dated from August 2010 to June 2014 do not contain any complaints about, or treatment for, right shoulder problems or issues.  The only comments related to shoulder issues concern the already service-connected left shoulder.  VA records dated after July 2014 show treatment for the right midclavicular fracture, which is shown to have been sustained in a bicycling accident in July 2014.  X-ray studies of the right shoulder in July 2014 revealed an acute midclavicular fracture with no indication of any other chronic right shoulder disorders.

The July 2014 VA examiner noted that the Veteran reported developing pain in his shoulders doing push-ups while on active duty in 2006.  He related that he continued to have pain in his left shoulder (the Veteran's left shoulder disability was service-connected in a September 2014 rating decision).  He also reported a recent fall off a bicycle (July 2014), which resulted in a right clavicle fracture.  The examiner provided a diagnosis of acute midclavicular fracture of the right shoulder.  The examiner also found that the limitation of range of motion in the Veteran's right shoulder was due to the recent acute midclavicular fracture, and was unrelated to service.  The examiner further opined that the current acute midclavicular fracture that resulted from the recent bicycle accident was unrelated to the Veteran's active service.   

Based upon the evidence of record, the Board finds that a chronic right shoulder disability did not have its onset in service or for many years thereafter, and that the competent and credible evidence fails to relate any current right shoulder disability to active service.  The Veteran is a combat veteran for VA compensation purposes and his report of events during service is consistent with the circumstances of his service.  The July 2014 VA medical opinion in this case, however, is persuasive.  Although the May 2008 VA examination, two months after the Veteran was discharged from active duty, shows he reported right shoulder discomfort and occasional right shoulder pain with reaching movements, there is no evidence of a right shoulder disability prior to July 2014, six years after separation from active service, when he fractured his right clavicle in a bicycle accident.  

Statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  The Board notes that even assuming that the Veteran sustained a right shoulder in service, the record indicates that any such injury was acute and resulted in no chronic disability of the right shoulder.  In fact, the July 2014 X-ray studies revealed only acute injury to the right shoulder.  

Given the above, the Board finds that the Veteran's right shoulder disability is not related to any incident in active service.  The record includes no competent medical opinion establishing a causal relationship between the post-service diagnosis of a right shoulder disability and any established event in service.  In fact, the July 2014 VA examiner specifically opined, after reviewing the evidence of record and considering his claim, that the Veteran's right shoulder disability was the result of a July 2014 bike accident, and was not related to active service.  

The Board acknowledges the Veteran's assertion that he has had problems with his right shoulder while in active service and since separation.  The Board notes that he is competent to give evidence about observable symptoms such as pain and lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  VA treatment records from the VA dated within two years of discharge from active service reflect no chronic right shoulder problems, noting only occasional discomfort in May 2008.  There is no competent evidence of a right shoulder disability until the July 2014, when the Veteran's VA treatment records and a VA examination ordered in conjunction with his claim showed that he fractured his right clavicle that same month.  

For the foregoing reasons, the claim of entitlement to service connection for a right shoulder disability must be denied.  The criteria to establish entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a right shoulder disability is denied.



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


